 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
11   CHRISTINE E. GRAY,                                    Case No.: 2:19-cv-01546-KJD-NJK
12          Plaintiff(s),                                                 Order
13   v.
14   ANDREW SAUL,
15          Defendant(s).
16         In light of the filing of a notice of voluntary dismissal, the Court VACATES the show
17 cause hearing that had been set for October 24, 2019. The Court further ORDERS Plaintiff’s
18 counsel to serve Plaintiff herself with copies of this order, as well as the orders at Docket Nos. 4
19 and 6, which make clear that this case has been dismissed based on counsel’s failure to file an
20 appeal in a timely manner. A proof of service must be filed by October 29, 2019.
21         IT IS SO ORDERED.
22         Dated: October 22, 2019
23                                                              ______________________________
                                                                Nancy J. Koppe
24                                                              United States Magistrate Judge
25
26
27
28

                                                    1
